Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2008. OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-52832 CHINA UNITECH GROUP, INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) No. 1 Xinxin Garden No. 51 Fangjicun Xudong Road Wuchang, Wuhan Hubei, China 430062 (Address of principal executive offices, including zip code.) (86-27) 5080-2170 (telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YES [X] NO [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer, non-accelerated filer, and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [X] NO [ ] State the number of shares outstanding of each of the issuers classes of common equity, as of the latest practicable date: 6,173,600 as of May 5, 2008. PART I. FINANCIAL INFORMATION ITEM 1. INTERIM FINANCIAL STATEMENTS CHINA UNITECH GROUP, INC. (A Development Stage Company) Index to Financial Statements March 31, 2008 Page Index to Financial Statements F-1 Financial Statements: Balance Sheets F-2 Statements of Operations F-3 Statements of Cash Flows F-4 Notes to Financial Statements F-5 F-1 -2- CHINA UNITECH GROUP, INC. (A Development Stage Company) Balance Sheets March 31, June 30, (Unaudited) Assets Current assets: Cash and cash equivalents $ 36,640 $ 128,610 Total current assets 36,640 128,610 Other assets - - Total assets $ 36,640 $ 128,610 Liabilities and Stockholders' Equity Current liabilities: Accounts payable and accrued expenses payable $ 250 $ - Loans payable to majority stockholder - 33,574 Total current liabilities 250 33,574 Stockholders' equity: Preferred stock, $.00001 par value; authorized 100,000,000 shares, issued and outstanding 0 shares - - Common stock, $.00001 par value; authorized 100,000,000 shares, issued and outstanding 6,173,600 and 5,400,000 shares, respectively 62 54 Additional paid-in capital 112,479 112,487 Deficit accumulated during the development stage (76,151
